550 So. 2d 1172 (1989)
Rolando MORENO, Appellant,
v.
The STATE of Florida, Appellee.
No. 88-2181.
District Court of Appeal of Florida, Third District.
October 24, 1989.
Maria Brea Lipinski and John H. Lipinski, Miami, for appellant.
Robert A. Butterworth, Atty. Gen., and Ivy R. Ginsberg, Asst. Atty. Gen., for appellee.
Before SCHWARTZ, C.J., and HUBBART and JORGENSON, JJ.
PER CURIAM.
This is an appeal by the defendant Rolando Moreno from judgments of conviction and sentences for unlawful possession of cocaine and unlawful possession of drug paraphernalia. The sole point on appeal is that the trial court erred in enhancing the defendant's sentence under the Habitual Felony Offender Statute [§ 775.084, Fla. Stat. (1987)] because the trial court failed to make specific findings of fact which show on their face that an extended prison term is necessary to protect the public from the defendant's further criminal conduct. We entirely agree; indeed, the state confesses error on this point. Eutsey v. State, 383 So. 2d 219 (Fla. 1980); § 775.084(3)(d), Fla. Stat. (1987). Contrary to the defendant's contention, however, the trial court upon remand may orally make the requisite findings of fact in open court on the record; such findings need not be reduced to writing. Parker v. State, 546 So. 2d 727 (Fla. 1989); contra Rodriguez v. State, 542 So. 2d 1064 (Fla. 3d DCA 1989) (implicitly overruled by Parker).
The final judgments of conviction under review are affirmed; the sentences under review are reversed and the cause is remanded to the trial court for resentencing in accord with the views expressed in this opinion.
*1173 Affirmed in part; reversed in part and remanded.